Citation Nr: 1451850	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-03 523	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis.

2.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1976.
These matters come before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for sinusitis and a lower back condition.   Subsequently, service connection was granted for sinusitis in a November 2011 rating decision, and a noncompensable rating was assigned.  The Veteran filed a timely notice of disagreement with the noncompensable rating in January 2012.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an initial compensable rating for sinusitis and entitlement to service connection for a lower back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 
38 C.F.R. § 20.904 (2014).  An example of a circumstance in which denial of due process of law will be conceded is when there was prejudicial failure to afford the appellant a personal hearing.  See 38 C.F.R. § 20.904 (a)(3) (2013).  

Here, the Veteran was scheduled for a Videoconference Board hearing in December 2012.  The Veteran and the record indicate that the Videoconference hearing did not occur.  Further, the RO informed the Veteran that the hearing would be rescheduled.  However, the hearing was never rescheduled and the Board subsequently issued a decision in January 2014.  

As such, the Board finds that the January 24, 2014, Board decision which denied service connection for a lower back disorder and remanded the issue of entitlement to an initial compensable rating for sinusitis essentially denied the appellant due process of law; it is hereby vacated.  

REMAND

As mentioned above, the Veteran requested and was scheduled for a Videoconference Board hearing in December 2012.  However, the hearing never occurred and the RO informed the Veteran that the hearing would be rescheduled.  Thus, the claim must be remanded to afford the Veteran a Videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference Board hearing.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) and should associate a copy of such notice with the virtual claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


                        ____________________________________________
	Bethany L. Buck 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



